Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election without traverse of the invention of Group I, encompassed by claims 1-6, 9-12, and 13, directed to a method for inhibiting myopic progression in a human in the reply filed on 7/12/2021 is acknowledged. The Examiner states that claim 1 is generic and reads on the elected species. Claims 2, 3, 11, and 23, further read on the elected species. Applicant alleges that the above statement clearly shows which claims read on the elected species.

Thus, claims 4, 5, 10, 14, and 21 are withdrawn from further consideration as being drawn to non-elected inventions.

Therefore the restriction/election of species is made FINAL.


Claim Rejections - 35 USC § 112


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 11, 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating myopic progression in a human in need thereof via administering crocetin to the human, does NOT reasonably provide enablement for inhibiting myopic progression in the human.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
In this regard, the application disclosure and claims have been compared per the factors indicated in the decision In re Wands, 8 USPQ2d 1400 (Fed. Cir., 1988) as to undue experimentation.  The factors include:
1)      the nature of the invention;
2)      the breadth of the claims;
3)      the predictability or unpredictability of the art 
4)      the amount of direction or guidance presented;
5)      the presence or absence of working examples;
6)      the quantity of experimentation necessary;
7)      the state of the prior art; and,
8)      the relative skill of those skilled in the art.

            With respect to the Wands factors above (particularly as they pertain to the quantity of experimentation necessary as well as the state of the prior art within the medical field), Applicants have reasonably demonstrated/disclosed that crocetin is useful as a therapeutic agent for treating myopic progression in a human.  However, the claims also encompass using crocetin to inhibit myopic progression from occurring (which encompasses preventing all conceivable types of myopic progression – all of which are well-recognized in the art as being difficult to treat, much less prevent/inhibit) which is clearly beyond the scope of the instantly disclosed/claimed invention.  Please note that the term "inhibiting" encompasses absolutely preventing which reads upon completely stopping such diseases from occurring and, thus, requires a higher standard for enablement than does "treat", especially since it is notoriously well accepted in the medical art that the vast majority of afflictions/disorders suffered by mankind cannot be totally prevented (inhibited) with current therapies - including inhibiting myopic progression (which clearly is NOT recognized in the medical art as being totally preventable/inhibitable).
            According, it would take undue experimentation without a reasonable expectation for one of skill the art to inhibit myopic progression in a human via administering crocetin thereto – as instantly claimed.   

It is noted that “A method for inhibiting myopic progression or treating myopia in a human” does NOT ABSOLUTELY REQUIRE the human to suffer from myopia. Applicant needs to positively qualify the patient as suffering from myopia so there is no doubt whatsoever in the claim that the “human” has myopia. 

Applicants argue that allegedly they have amended claim 1 to define the method as a method for inhibiting myopic progression but this does NOT require that the human must have exisiting myopia. For example, there are several genes that are thought to be associated with myopia ([0006]), according to applicant. Among them, the gene EGR1 is said to have a function of suppressing the progression of myopia, according to applicant. As shown in Fig. 3, it was found that crocetin activates the EGR1 gene and prevented myopic progression in vivo according to applicant. Thus, the claims as amended are enabled by the specification as filed according to applicant.

This is simply not agreed with. On page 3 of the instant specification, it is stated that “although axial elongation and progression of myopia were observed in
EGR-1 knockout mice, it has not been confirmed whether drugs that enhance the
expression of myopia-related genes in a plurality of EGR-1 can actually suppress
axial elongation and inhibit myopia progression in in vivo by in vitro. Thus, applicant themselves in their own specification at page 3, admit on the record that it has NOT been confirmed yet whether drugs that enhance the expression of myopia-related genes in a plurality of EGR-1 can actually suppress axial elongation and inhibit myopia progression in vivo. Therefore the claims are not enabled as is of record.


Claims 1-3, 11 and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

There is NO support anywhere in the application for “inhibiting” but, applicant has support for “suppression”. Correction and/or explanation are required. 




The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 3 is confusing since in paragraph 22 of the instant specification, it is noted that in this specification (the instant one), myopia is axial myopia thus axial myopia needs to be inserted into claim 1 and claim 3 cancelled. 



Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 11, 23 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by JP 2007 031426 and as evidenced by Meng et al.

 JP 2007 031426 teaches that crocetin is administered to an adult (human) at 0.1 mg-500 mg to treat eye fatigue, eye pain, eye strain, etc., see entire document, especially pages 1-8. Anyone is in need of having mypopic progression inhibited. Thus, the claims read on anyone. It is inherent that since the same composition as claimed is administered to anyone that the composition will inherently enhance EGR-1 expression. Clearly inhibiting mypopic progression with the crocetin would be a pharmaceutical product. The term, “near worker and/or an indoor worker” in claim 23 is so vague and indefinite what it means, that anyone could be considered a near worker or an indoor worker since we all work indoors at sometime during the day or night, thus reading on anyone. Note that crocetin is a carotenoid inherently.

Meng et al. teaches that axial length elongation is the same as myopia, see page 3, under, “Axial Length”. Thus, it is inherent that the myopia in JP is axial myopia. 

Note how  “A method for inhibiting myopic progression or treating myopia in a human” DOES NOT REQUIRE that the human has to already suffer from myopia. 
 	
		 

Claim Rejections - 35 USC § 103


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 11, 23 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2007 031426 in view of Meng et al.

JP teaches that crocetin is administered to an adult at 0.1 mg-500 mg to treat eye fatigue, eye pain, eye strain, etc., see entire document, especially pages 1-8. Anyone is in need of having mypopic progression inhibited. Thus, the claims read on anyone. It is inherent that since the same composition as claimed is administered to anyone, that the composition will inherently enhance EGR-1 expression. Clearly inhibiting mypopic progression with the composition would be a pharmaceutical product. The phrase, “near worker and/or an indoor worker” is so vague and indefinite what they mean that anyone could be considered a near worker or an indoor worker since we all work indoors at sometime during the day or night. Note that crocetin is a carotenoid inherently. 

In the event it is seen that the “near worker” or the “indoor worker” do not read on anyone (which is NOT being admitted) then it would have been obvious at the time the invention was made to administer the composition to a “near worker” or the “indoor worker” (whatever that means) since one would want their mypopic progression inhibited whether they are indoors or “near”.

Meng et al. teaches that axial length elongation is the same as myopia, see page 3, under, “Axial Length”. Thus, it is inherent that the myopia in JP is axial myopia.

Note how  “A method for inhibiting myopic progression or treating myopia in a human” DOES NOT REQUIRE that the human has to already suffer from myopia. 


Claims 1-3, 11, 23 are rejected under 35 U.S.C. 103 as being unpatentable over CN 106214875 in view of Meng et al..

CN teaches that saffron crocus (which inherently has crocetin in it) is administered and used at a ratio of 7-15 parts which clearly would encompass 0.075 mg-75 mg/day to treat eye fatigue, eye pain, eye strain, etc., see entire document, especially pages 1-8. Anyone is in need of having mypopic progression inhibited. Thus, the claims read on anyone. It is inherent that since the same composition as claimed is administered to anyone, that the composition will inherently enhance EGR-1 expression. Clearly inhibiting mypopic progression with the composition would be a pharmaceutical product. The phrase, “near worker and/or an indoor worker” is so vague and indefinite what they mean that anyone could be considered a near worker or an indoor worker since we all work indoors at sometime during the day or night. Note that crocetin is a carotenoid inherently. 

In the event it is seen that the “near worker” or the “indoor worker” do not read on anyone (which is NOT being admitted) then it would have been obvious at the time the invention was made to administer the composition to a “near worker” or the “indoor worker” (whatever that means) since one would want their mypopic progression inhibited whether they are indoors or “near”.

Meng et al. teaches that axial length elongation is the same as myopia, see page 3, under, “Axial Length”. Thus, it is inherent that the myopia in JP is axial myopia.

Note how  “A method for inhibiting myopic progression or treating myopia in a human” DOES NOT REQUIRE that the human has to already suffer from myopia. 



Claims 1-3, 11, 23 are rejected under 35 U.S.C. 103 as being unpatentable over “With blessings from gardenia, your eyes can be reluvenated | Health food for eyes ‘OLGG’ appeared”, 2008-12-12, pages 1-3. Search date January 14, 2018, internet: . attachrnents, (ValuePress!), non-official translation eyes can be reiuvenated with the benefit of gardenia}-of record in view of JP 2007031426 and Meng et al. 

“With blessings fram gardenia’ teaches that crocetin and blueberry (polyphenol
other than ginkgo leaf extract) are in the same composition which is used to treat the
eyes. Anyone is in need of having mypopic progression inhibited. Thus, the
claims read on anyone. It is inherent that since the same composition as claimed is
administered to anyone that the composition will inherently enhance EGR-1 expression. Clearly inhibiting myopic progression with the claimed composition of crocetin would be a pharmaceutical product. The term, “near worker and/or an indoor worker” is so vague and indefinite what it means, that anyone could be considered a near worker or an indoor worker since we all work indoors at sometime during the day or night. Note that crocetin is a carotenoid inherently. 

“With blessings fram gardenia” does not teach 0.075 to 75 mg/day.

JP teaches that crocetin is administered to an adult at 0.1 mg-500 mg to treat eye fatigue, eye pain, eye strain, etc., see entire document, especially pages 1-8. Anyone is in need of having mypopic progression inhibited. Thus, the claims read on anyone. It is inherent that since the same composition as claimed is administered to anyone that the composition will inherently enhance EGR-1 expression. Clearly inhibiting mypopic progression with the composition would be a pharmaceutical product. The term, “near worker and/or an indoor worker” is so vague and indefinite what they mean that anyone could be considered a near worker or an indoor worker since we all work indoors at sometime during the day or night. 

In the event it is seen that the “near worker” or the “indoor worker” do not read on anyone (which is NOT being admitted) then it would have been obvious at the time the invention was made to administer the composition to a “near worker” or the “indoor worker” (whatever that means) since one would want their mypopia progression inhibited whether they are indoors or “near”.

Thus, it would have been obvious for one having ordinary skill in the art to use the claimed amount of crocetin (0.075-75 mg/day) in “With blessings fram gardenia” since JP makes it clear that using such an amount will achieve beneficial results, see paragraph 25 of JP which clearly indicates that 0.01 to 500 mg yields beneficial results.  

Meng et al. teaches that axial length elongation is the same as myopia, see page 3, under, “Axial Length”. Thus, it is inherent that the myopia in JP is axial myopia.

Note how  “A method for inhibiting myopic progression or treating myopia in a human” DOES NOT REQUIRE that the human has to already suffer from myopia. 

Applicants argue that allegedly in “With blessings from Gardenia” the health food (product name: CLGG) described in this cited reference contains (1) gardenia (crocetin), lutein, nucleic acid, ginkgolide, and blueberry, and (ii) is recommended for people with myopia. (iii) It is stated that one 55-year-old woman took 3 tablets a day for 29 days,
and as a result, her visual acuity improved by 0.1 in her right eye and by 0.05 in her left eye. However, the "improvement of visual acuity" referred to in this cited reference does not describe the test conditions such as whether it is naked eye vision or completely corrected visual acuity, so it cannot be said that the effect on myopia has been proved, according to applicant. It is not understood what applicant means by this. 

In addition, although there is a description that seems to be the refraction information of
either eye before the test, the refraction information after the test is not described, according to applicant. Therefore, it is not possible to identify the altered "visual acuity" in this document as meaning myopia, according to applicant.

None of this makes any sense. The same compound (crocetin) as claimed is administered in JP and “With blessings from gardenia” and at the claimed amount, thus the claimed invention is not patentable.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL V MELLER whose telephone number is (571)272-0967. The examiner can normally be reached M-F 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL V. MELLER
Primary Examiner
Art Unit 1655



/MICHAEL V MELLER/           Primary Examiner, Art Unit 1655